Motion for Rehearing Overruled; Opinion of September 22, 2011, Withdrawn.
Petition for Writ of Mandamus Denied and Substitute Memorandum Opinion filed
December 6, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00792-CV
                                    ____________

                           IN RE FRIEDA WILSON, Relator



                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                   County Court at Law
                                   Waller County, Texas
                            Trial Court Cause No. 10-06-20425



                   SUBSTITUTE MEMORANDUM OPINION

       We withdraw the memorandum opinion issued September 22, 2011, and issue this
substitute opinion in its place. Relator’s motion for rehearing is overruled.

       On September 14, 2011, relator filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable June Jackson, presiding judge of
the County Court at Law of Waller County, to set aside her ruling granting a protective
order.

         Relator claims the trial court abused her discretion by exercising jurisdiction over
the application for protective order and not staying or dismissing the proceeding. “A trial
court has temporary emergency jurisdiction if the children are present in this state and the
children have been abandoned or it is necessary in an emergency to protect the children
because the children are subjected to or threatened with mistreatment or abuse.” Tex.
Fam. Code Ann. § 152.204(a); see also In re Marriage of Lai, 333 S.W.3d 645, 649-50
(Tex. App. – Dallas 2009, no pet.). Relator does not challenge the trial court’s findings
“that the child is present in this state and is threatened with mistreatment or abuse.”
Accordingly, relator has not demonstrated that the trial court abused her discretion by
exercising jurisdiction over the application for protective order.

         Because relator has not established that she is entitled to mandamus relief, the
petition is denied.


                                            PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.




                                               2